IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43670

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 529
                                                )
       Plaintiff-Respondent,                    )   Filed: May 11, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
HENRY MARTYN HALL,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Richard S. Christensen, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenny C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Henry Martyn Hall pled guilty to burglary. Idaho Code § 18-1401. The district court
sentenced Hall to a unified term of five years with three years determinate. Hall filed an I.C.R
35 motion, which the district court denied. Hall appeals asserting that the district court abused
its discretion by denying his Rule 35 motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                                1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Hall’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Hall’s Rule 35
motion is affirmed.




                                               2